             Case 2:18-cr-00131-RAJ Document 1379 Filed 08/04/20 Page 1 of 1




 1                                                                The Honorable Richard A. Jones
 2
 3
 4
                             UNITED STATES DISTRICT COURT FOR THE
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6
 7 UNITED STATES OF AMERICA,                         Case No. CR18-131RAJ
 8                                                   ORDER EXTENDING BRIEFING
                                     Plaintiff,
                                                     SCHEDULE AND NOTING DATE
 9
                             v.
10
11
     CARLOS DEMARK DENNIS,
12
13                                   Defendant.

14
15          THIS MATTER comes before the Court upon the parties’ Stipulation Concerning
16 Briefing Schedule (Dkt. #1378). Having considered the stipulation, the Court ORDERS as
17 follows:
18          1.      The United States shall file a response to Defendant’s pending Motion to
19                  Reduce Sentence (Compassionate Release) (Dkt. #1370) on or before
20                  August 14, 2020.
21          2.      Any reply brief will be filed on or before August 28, 2020, and the matter
22                  noted for that date.
23
24          DATED this 4th day of August, 2020.
25
26                                                    A
27                                                    The Honorable Richard A. Jones
28                                                    United States District Judge

     ORDER EXTENDING BRIEFING                                              UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     SCHEDULE AND NOTING DATE
                                                                            SEATTLE, WASHINGTON 98101
     United States v. Dennis, CR18-131RAJ - 1                                     (206) 553-7970
